Citation Nr: 0932582	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in September 2008.  
A transcript is of record.  This case was previously before 
the Board in December 2008 and Remanded for additional 
development and readjudication.

As originally developed for appeal, the Veteran's claim 
included the issue of entitlement to service connection for 
tinnitus.  In July 2009, the RO granted service connection 
for tinnitus and as a result that issue is moot, and no 
longer before the Board.  Therefore, consideration herein is 
limited to the issue listed on the first page of the present 
decision.


FINDING OF FACT

Hearing loss was not manifest during the Veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between his current hearing loss 
and service is not of record. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss or tinnitus), if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran maintains that his hearing loss is directly 
related to excessive noise exposure during his military 
service as a jet engine mechanic.  During that time he used 
hearing protection and required a hearing conservation 
program.  After military service he worked briefly at a go-
cart track for several months without hearing protection and 
later as a bus driver for 22 years also with hearing 
protection.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that it is causally 
related to service.  Hensley v. Brown, supra, at 160.  

There is no controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  His service 
records indicate that he served as a flight mechanic, 
therefore his account of his exposure is credible and 
entirely consistent with the circumstances of his service.  
See also DD Form - 214s.

The Veteran's service treatment records (STRs) include 
multiple in-service hearing conservation data sheets and 
reports of audiometric examinations of the Veteran's hearing 
acuity.  A reference audiogram dated in October 1970 revealed 
puretone thresholds in the right ear of 25, 5, 10, 20, 20 and 
25 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz 
respectively, and for the left ear at the same frequencies 
were 25, 10, 15, 30, 25 and 30 decibels.  Subsequent 
audiograms between 1971 and 1985 showed no significant 
threshold shifts.  An April 1980 audiogram, performed ten 
years later, revealed puretone thresholds in the right ear of 
20, 10, 10, 15, 15, and 20 decibels at 500, 1,000, 2,000, 
3,000, 4,000 and 6,000 Hz and for the left ear at the same 
frequencies were 35, 20, 15, 25, 25, and 20 decibels.  These 
hearing thresholds do not meet the criteria for disability 
under VA regulations.  

At retirement, in January 1985, an audiogram revealed 
puretone thresholds in the right ear of 15, 5, 0, 15, 5, and 
15 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz 
and for the left ear at the same frequencies were 25, 15, 20, 
25, 20, and 5, decibels.  A July 1985 audiogram, six months 
later, revealed puretone thresholds in the right ear of 10, 
5, 10, 15, 5, and 10 decibels at 500, 1,000, 2,000, 3,000, 
4,000 and 6,000 Hz and for the left ear at the same 
frequencies were 30, 20, 20, 25, 15, and 20, decibels.  The 
Veteran did not complain of hearing loss, tinnitus, or other 
ear pathology and did not otherwise provide information 
regarding noise exposure.  

In this case, none of the results of the audiometric testing 
between 1965 and 1985 show hearing loss as defined by VA 
regulation.  The measurements of the Veteran's hearing acuity 
do not satisfy any of the three alternate bases for 
establishing hearing loss disability under 38 C.F.R. § 3.385.  
The findings do not show a puretone threshold in any critical 
frequency was 40 decibels or greater, that three or more 
frequencies were 26 decibels or greater, or that the speech 
recognition score was less than 94 percent.  Therefore the 
Veteran did not have a hearing loss disability for which 
service connection could be awarded for VA purposes, 
notwithstanding that he may have had noticeable loss of 
hearing acuity.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service which 
contain a diagnosis of hearing loss.  In fact, there are no 
pertinent clinical records associated with the claims file 
until a September 2006 VA examination, more than 20 years 
later.  On audiological evaluation pure tone thresholds for 
the right ear were 25, 35, 50, 65, 65, and 80 decibels at 
500, 1000, 2000, 3,000, 4,000 and 8,000 Hz, respectively, and 
for the left ear at the same frequencies were 65, 55, 70, 60, 
65 and 90 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 68 
percent in the left ear.  

The results were interpreted as moderate sensorineural 
hearing loss in the right ear and moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
noted that review of the claims file revealed that an 
electronic hearing test conducted as part of the Veteran's 
retirement medical examination shows hearing sensitivity with 
normal limits bilaterally at discharge.  On the basis of the 
retirement hearing test, the examiner concluded the Veteran's 
current hearing loss was less likely as not caused by or a 
result of noise exposure while in service.  This opinion was 
based upon review of the Veteran's claims folder, including 
STRs.

In March 2009, the Veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not his current hearing loss could be related to 
service.  He gave a history of serving in the Air Force for 
20 years as a jet engine mechanic and that he was exposed to 
excessive noise from aircraft and fighter jets.  He reported 
a gradual onset of hearing loss during service and now wears 
hearing aids.  He denied any noise exposure as a civilian.  
He also denied dizziness, otalgia, surgery, ear infections, 
known ototoxic medications, and familial history of hearing 
loss.  On audiological evaluation pure tone thresholds for 
the right ear were 45, 50, 65, 70, 75, and 80 decibels at 
500, 1000, 2000, 3,000, 4,000 and 6,000 Hz, respectively, and 
for the left ear at the same frequencies were 70, 65, 80, 70, 
75, and 90 decibels.  Speech audiometry revealed speech 
recognition ability of 80 percent in both ears.  The results 
were interpreted as moderate to severe hearing loss in the 
right ear and moderately severe to severe mixed hearing loss 
in the left ear.  The examiner concluded that the Veteran's 
hearing loss was less likely as not caused by or a result of 
his time in service. 

The examiner explained that at the Veteran's enlistment no 
audiometric data was gathered.  Subsequent audiograms 
performed throughout his career show a vacillation between 
normal hearing and a mild high frequency hearing loss in the 
left ear.  The Veteran's retirement audiogram in January 1985 
shows normal hearing bilaterally and thus does not meet the 
VA criteria for hearing loss.  She concluded that the current 
hearing loss was less likely as not caused by or a result of 
his time in service.  Although she also determined that the 
Veteran's current tinnitus was the likely result of noise 
exposure in service, she noted that it was well known that 
tinnitus could be present despite the presence of hearing 
loss through 8000 Hz.  Inasmuch as the VA examiner reviewed 
the Veteran's complete claims file (including STRs), she was 
able to fully consider and comment upon all the evidence 
currently of record in expressing her opinion as to the 
etiology of the Veteran's hearing loss.  

In this case, the Board is unable to attribute the Veteran's 
hearing loss to service.  In this case the VA medical 
opinions found that there is no medical basis for holding 
that hearing loss was incurred in service.  In addition, the 
lack of evidence of continuing complaints or symptoms in the 
intervening years since active service is itself a factor for 
consideration, which tends to show that the noise exposure 
during service did not result in hearing loss.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service).  Moreover, the Veteran has not brought 
forth or identified any competent evidence which would 
establish a nexus between his hearing loss and military 
service.  

Indeed, there is nothing in the claims file, which would tend 
to establish that his claimed hearing loss is related to his 
active military service other than lay statements and the 
Veteran's testimony given at a September 2008 Travel Board 
hearing.  During his hearing he essentially reiterated 
previously submitted information concerning his in-service 
noise exposure and consistent with complaints made during his 
VA examinations.  

The Board accepts the Veteran's statements and testimony and 
notes that the Veteran is competent to attest to factual 
matters of which he had first-hand knowledge, e.g., noise 
exposure, diminished hearing.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter so complex as to the 
etiology of his current hearing loss and their etiological 
relationship to his active service.  The fact that the 
Veteran's hearing acuity may have been less than optimal in 
service does not, by itself, establish a basis for the grant 
of service connection.  The problems in this case are that 
the STRs fails to show hearing loss as defined by VA 
regulation, there is a prolonged period post service without 
complaints or findings which factor against the Veteran's 
claim, and the competent and credible medical opinions weigh 
against the Veteran's claim.  In fact, the competent and 
credible medical opinions in the record conclusively found no 
etiological relationship between service and the subsequent 
development of hearing loss.  The Veteran's opinion, to the 
extent it is to be accorded some probative value, is far 
outweighed by the findings provided by the VA examiners who 
discussed his symptoms, complaints, and manifestations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In short, greater probative weight is placed on (1) the 
Veteran's STRs, which are negative for complaints, findings 
or treatment for hearing loss; (2) the post-service medical 
reports which are silent for any complaints or treatment for 
at least 20 years after the Veteran's retirement from 
service; and (3) the VA medical opinions which were based on 
a review of the claims file.  Owens v. Brown, 7 Vet. App. 429 
(1995) (opinions offered by examiners based on a review of 
all the evidence on file is considered to be an important 
factor in reaching an informed opinion).  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in February 2006, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
A March 2006 letter informed him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examinations where necessary.  In the December 
2008 Board remand, we noted that the Veteran should be mailed 
release forms so as to request records from Air Force Academy 
Hospital in Colorado Springs, Sliver Key Transportation 
Services, and Evans Hospital in Fort Carson for post-service 
treatment received prior to 2006.  In December 2008, an 
attempt was made by VA to obtain these records.  To date, no 
reply has been received.  To that end, the Board notes that 
the Veteran is also responsible for assisting VA in obtaining 
private medical information relating to his claim.  See Olson 
v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the 
duty to assist is not always a one-way street, or a blind 
alley, and that the Veteran must be prepared to cooperate 
with the VA's efforts to provide an adequate medical 
examination and submit all the medical evidence supporting 
his claims.).  Therefore, the Board finds that VA's duty to 
assist has been satisfied in this case, as the VA made an 
attempt to satisfy the directives of the December 2008 Board 
remand. 

Therefore, all obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with 
the claims file, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Service connection for hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


